— Order and judgment of the Supreme Court, New York County (Arnold G. Fraiman, J.), entered on March 8, 1983, which, inter alia, granted plaintiff’s motion at the end of trial to amend his complaint and to conform the pleadings to the proof to assert a claim for work, labor and services based in quantum meruit and awarded plaintiff $35,000, is affirmed, without costs or disbursements. 11 An examination of the record indicates that at the conclusion of the trial, the court suggested that plaintiff move to conform the pleadings to the proof so as to assert a quantum meruit claim for services rendered. The $35,000 amount awarded to plaintiff in that regard was accepted by the parties involved. It is not the responsibility of this court to set aside a valid stipulation merely because the agreed-upon sum of money may not appear to be fair. Concur — Carro, J. P., Bloom, Milonas and Alexander, JJ.